Title: From Alexander Hamilton to James McHenry, 13 November 1800
From: Hamilton, Alexander
To: McHenry, James



[New York] November 13. 1800
Dr. Mac

You have seen my letter. You would think the close of it temporising. But the Fœderal Stomach would not bear a stronger dose. I regret that my early opinion was not pursued. All would then have stood better.
The press teems with answers to my pamphlet. I may have to reply. If I do I shall reinforce my position by new facts. Assist me with such as you may possess.
Did you yourself see the letter, in which he declared that a single visit to the opposition would hurl the British Ministry from their thrones. Give me a precise account of it?

Is not your letter to the President recapitulating your last conversation on the files of the War Office?
Yrs. truly

A H

To prevent a mortal scism among the Fœderalists he must be voted for by them every where.
James Mc.Henry Esq
